DETAILED ACTION
Status of the claims
	Claims 1-13 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the exhaustive list of tasks" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1, 3-13 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-20.
Closest reference found are
1. Lynch (US 20190259290) disclosed a system for mental strain based machine-learning wherein [0211] The mental strain information can include, for example, eyeball tracking information, pupil dilation information, heart rate, information, breathing information, the elapsed time before response, rate of typing, changes and/or corrections to the provided response, a measure of cognitive load, or the like. The mental strain information can be collected by the user device 106 and can be provided to the server 102 via the communication network 120.

2. Bruno (US 20170086729) disclosed systems for determining human performance capacity wherein [0055] The system and method are based on the simultaneous recording and interpretation of 1) indicators of a person's cognitive workload and functioning, such as p300 and other event-related potentials; cerebral blood flow via functional transcranial Doppler ultrasound; metabolic and/or anatomic data elucidated via positron emission tomography and functional magnetic resonance imaging; electroencephalography and magnetoencephalography; metabolites associated with cognitive activity; pupillary dilation and other eye movements; other somatic data such as heart rate, blood pressure, rate of respiration, body temperature, and/or galvanic skin response.

However, the cited references did not disclose the claimed limitation of the independent claims 1, 11 and 13:
“extracting plurality of actual breathing pattern features from the extracted actual plurality of breathing signals; 
classifying the actual breathing pattern features of the person into high cognitive workload or low cognitive workload using the personalized training model; and 
displaying the classified actual breathing pattern features(720).”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685